DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for the Application No. 16496246 filed on 10/29/2021 has been entered.

Information Disclosure Statement Filed After Prosecution Has Been Closed
The information disclosure statement (IDS) submitted on 10/29/2021 was filed after the mailing date of the Notice of Allowance on 07/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by Examiner.

REASONS FOR ALLOWANCE
The IDS submitted on 10/29/2021 has been considered by Examiner and no new issues are raised therefore it is believed that claims 1-14, 17-24 and 26   are still in condition for allowance.  Additionally, prior Examiner's Statement of Reasons for Allowance mailed on 07/26/2021 is reproduced below.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 7-14 and 17-19 are allowed.
Claims 1 and 11 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly splitting a data symbol input sequence into multiple data symbol sequence segments, wherein a number of the multiple data symbol sequence segments is determined based on  a channel delay spread, a modulation order, and a bandwidth allocation; performing a first Discrete Fourier Transform (DFT) precoding operation on a first data symbol sequence segment from the multiple data symbol sequence segments to generate a first DFT precoded segment.
It is noted that the closest prior art, Frenne et al. (US 20140274087, Sep. 18, 2014) shows the processing circuitry be configured to sort (splitting a data)an order of symbols of the first symbol sequence and the second symbol sequence, wherein first symbol sequence and the second symbol sequence comprises scrambled and Quadrature Phase Shift Keying, QPSK, modulated bits from a first bit sequence and the second bit sequence, the processing circuitry configured to segment the first symbol sequence and the at least second symbol sequence.
It is noted that the closest prior art, Goto et al. (US 8995386, Mar. 31, 2015) shows allocating unit configured to allocate the DFT-S-OFDM signal to a plurality of contiguous subcarriers using allocation information, wherein the allocation information includes one of a first allocation information and a second allocation information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IQBAL ZAIDI/Primary Examiner, Art Unit 2464